Motion granted; Order filed July 21, 2016.




                                     In The

                    Fourteenth Court of Appeals
                                   ___________
                              NO. 14-15-00804-CV
                                  ____________

  TRAVIS LOMAX AND LAUREN SCHILD, INDIVIDUALLY AND ON
      BEHALF OF THE ESTATE OF GERALD SCHILD, Appellants

                                        V.

                    MICHELS CORPORATION, Appellee


                   On Appeal from the 295th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-74481A

                                    ORDER
      This is an appeal from a judgment signed August 18, 2015. On June 27, 2016,
Lauren Schild, Individually and on behalf of the Estate of Gerald Schild, filed a
motion to dismiss the appeal as to her claims. See Tex. R. App. P. 42.1. The motion
is GRANTED.
      Appellant Lauren Schild, Individually and on behalf of the Estate of Gerald
Schild, is ordered DISMISSED from the appeal.

                                      PER CURIAM
Panel consists of Justices Busby, Donovan, and Wise.